Citation Nr: 0927406	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  03-36 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to an increased initial evaluation for 
service-connected posttraumatic stress disorder (PTSD), 
currently 30 percent disabling. 

2.	Entitlement to a compensable evaluation for service 
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1976 to April 
1985, with prior active service of 11 years, 2 months, and 16 
days.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 RO rating decision, which granted 
service connection and a 10 percent rating for PTSD, 
effective in October 1998, and which denied a compensable 
rating for bilateral hearing loss.  In a September 2003 
rating decision, the RO increased the evaluation to 30 
percent for PTSD, effective in October 1998. 

This appeal was remanded by the Board in July 2006 for 
additional development.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that PTSD is 
manifested by symptoms that are productive of occupational 
and social impairment with deficiencies in social and family 
relations due to such symptoms as isolation, problems 
interacting with others, frustration, anxiety, periodic 
suicidal thoughts, some obsessive and ritualistic behavior, 
depression, nightmares, occasional flashbacks, problems with 
temper, anger, and hypervigilance; but no intermittently 
illogical, obscure, or irrelevant speech, near-continuous 
panic attacks, impaired impulse control or periods of 
violence, spatial disorientation, neglect of personal 
appearance and hygiene, persistent delusions or 
hallucinations, grossly inappropriate behavior or 
disorientation.  

3.	The competent medical evidence shows that the Veteran's 
service-connected hearing loss disability is manifested by 
level II hearing acuity in the right ear and level II hearing 
acuity in the left ear.


CONCLUSIONS OF LAW

1.	The criteria for an initial 50 percent evaluation for 
service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 
9411 (2008).

2.	The criteria for the assignment of a compensable 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86, 
Diagnostic Code 6100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in April 2001.  
Pursuant to the July 2006 Board Remand, another letter was 
sent in August 2006.  These letters addressed the notice 
elements and informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The August 2006 
letter also included the provisions as set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA letters, however did not include the provisions for 
increased evaluation claims as provided in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

Although the VCAA notice did not contain the level of 
specificity set forth in Vazquez-Flores regarding the hearing 
loss claim, the Board does not find that any such procedural 
defect constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this regard, the Board considered the Veteran's statements 
in the VA medical examination in April 2009.  The Veteran 
indicated that the hearing loss was most difficult in crowds.  
He also indicated that he worked for 8 years after service in 
spite of the hearing loss.  These statements provide a 
description of the effect of the service-connected disability 
on the Veteran's employability and daily life.  These 
statements indicate awareness on the part of the Veteran that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher evaluation.  
Significantly, the Court in Vazquez- Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  Vazquez-Flores, 22 Vet. App. at 49, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.

Additionally, and particularly in light of the Veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board notes that the RO 
decision includes a discussion of the rating criteria 
utilized in the present case, and this criteria was set forth 
in further detail in the Statement of the Case, including the 
specific applicable diagnostic code.  The Veteran was 
accordingly made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the notification 
requirements of Vazquez-Flores.  For all of these reasons, 
the Board finds that any notice errors with regard to the 
requirements of Vazquez-Flores are not prejudicial, inasmuch 
as they did not affect the "essential fairness of the 
adjudication."  Sanders v. Nicholson, 487 F.3d at 889.

With respect to the Veteran's claim for an increased initial 
rating for his PTSD, the Board has considered the holding in 
Vazquez-Flores concerning increased compensation claims and 
38 U.S.C. § 5103(a) notice requirements.  A claim for 
increased rating and a claim for a higher initial rating are 
similar in that the veteran seeks a higher evaluation for his 
service-connected disability.  The Court, however, did not 
hold in Vazquez-Flores that the VCAA notice requirements set 
forth in that decision applied to initial rating claims.

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of a June 2009 Supplemental Statement of the Case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The appellant 
was afforded a VA medical examination in April 2009.  The 
Board further finds that the RO complied with its July 2006 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the Veteran seeks increased evaluations for his 
PTSD and bilateral hearing loss.  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based as far as practical on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is the claim for an increased evaluation for 
bilateral hearing loss, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the Veteran timely appealed the ratings 
initially assigned for PTSD, the Board also must consider 
entitlement to "staged" ratings to compensate for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

PTSD

The Veteran's service-connected PTSD is currently assigned a 
30 percent evaluation under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  A 50 percent rating requires evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

The Board has reviewed all the evidence of record.  The Board 
finds that the Veteran is entitled to an increased rating for 
service-connected PTSD.  The VA Compensation and Pension 
Examinations in March 2002 and February 2007 show that the 
Veteran had symptoms of PTSD that were consistent with the 
most recent April 2009 VA examination.  As such, staged 
ratings are not appropriate.  

In the April 2009 VA Compensation and Pension Examination, 
the examiner reviewed the claims file and examined the 
Veteran.  The Veteran reported that he had problems 
interacting with people and preferred to be by himself.  He 
indicated that he got frustrated with people very easily.  He 
would get upset and anxious around other people.  The Veteran 
was married to his wife for 4 years and the relationship with 
her and his two grown children was strained.  He indicated 
that he could not work because he got easily distracted and 
it was difficult to concentrate.  He did not attend social 
events.  He did not have violent or assaultive behavior and 
denied attempting suicide.  

During the examination, the Veteran did not have impaired 
thought processes or communication.  He did not have 
delusions or hallucinations.  He made fair eye contact and no 
inappropriate behavior was observed.  He had periodic 
suicidal thoughts without plan or intent.  He did not have 
homicidal thoughts or plans.  He was able to maintain minimal 
personal hygiene and other basic activities of daily living.  
He primarily kept to himself and played chess during the day.  
He slept through the night with medication.  He was oriented 
to time, place, person and situation.  He reported some 
obsessive and ritualistic behavior.  He did not like to touch 
people and worried about germs.  He liked to have things in 
its proper place and was bothered if things were moved.  His 
speech was normal in volume, rate and tone.  His thought 
process was logical, coherent, and goal directed without 
looseness of associations, circumstantiality, tangentiality, 
pressured speech or flight of ideas.  The Veteran denied 
having panic attacks.  He reported depression and anxiety.  
He denied impulse control problems.  The Veteran had 
nightmares approximately 3 times per week and occasional 
flashbacks.  He avoided television and conversations about 
combat.  He had difficulty showing affection and getting 
close to others.  He had problems with his temper and was 
easily angered.  When he got upset, he would walk away.  He 
was easily startled and hypervigilant.  

The examiner also noted that the Veteran showed signs of 
cognitive decline possibly related to his age as well as past 
history of alcohol use.  He had difficulty concentrating, 
problems with simple calculations and problems with 
recollection.  The examiner opined that the cognitive decline 
was independent of his PTSD.  

In the May 2009 Addendum, the Veteran was assigned a GAF of 
55 and the examiner noted that PTSD was moderately impairing.  
The examiner opined that PTSD alone did not render the 
Veteran unemployable.  The Veteran was able to do light 
chores in and around the house and was able to drive himself.  
His primary difficulty from PTSD was that he had problems 
getting along with others, thus he could do job duties that 
did not require interaction with others.  The examiner noted 
the Veteran's significant cognitive decline impaired his 
ability to work.  

Based on the foregoing, the Board finds that a 50 percent 
evaluation is warranted for service-connected PTSD.  Most 
significantly, the symptoms of PTSD caused social impairment.  
The Veteran had difficulty in establishing and maintaining 
effective work and social relationships.  He isolated himself 
and avoided people.  He spent the majority of his time by 
himself.  Clearly the relationships with his wife, children 
and friends were strained.  He was easily frustrated, anxious 
and would become angry.  He had periodic suicidal thoughts as 
well as some obsessive and ritualistic behavior.  He also had 
disturbed sleep with nightmares and flashbacks.  Based on the 
foregoing, the Board finds that the symptoms of PTSD more 
closely approximate a 50 percent evaluation.  

The Board finds that the Veteran is not entitled to a 70 or 
100 percent evaluation at this time because he did not have 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic attacks, impaired impulse control or 
periods of violence, spatial disorientation, neglect of 
personal appearance and hygiene, persistent delusions or 
hallucinations, grossly inappropriate behavior or 
disorientation to time or place.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 50 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue alone caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In fact, the 
examiner noted that the Veteran's cognitive decline, which 
caused his unemployability, was not due to PTSD.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted.

Hearing Loss

The Veteran contends that he is entitled to an increased 
evaluation for his service-connected bilateral hearing loss 
which is currently evaluated as 0 percent disabling.  A 
rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (2008).  The test results for the Veteran's 
right and left ear do not meet the numerical criteria for 
such a rating.  As such, his bilateral hearing loss is to be 
rated by the method set forth in 38 C.F.R. § 4.85.

In an April 2009 VA Compensation and Pension Audiological 
Examination, the pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
60
60
LEFT
25
20
50
60
65

The average puretone threshold in the Veteran's right ear was 
50 decibels.  The average puretone threshold in the Veteran's 
left ear was 48.75 decibels.  Speech audiometry revealed 
speech recognition ability of 82 percent in the right ear and 
of 90 percent in the left ear.  

Evaluating each ear separately, these findings produce 
hearing acuity level IV in the right ear and level II in the 
left ear under Table VI of 38 C.F.R. § 4.85, respectfully.  
Such results warrant a 0 percent rating when the auditory 
acuity levels are entered in Table VII of 38 C.F.R. § 4.85.   
As such, the Board finds pursuant to the audiometric results 
from the VA examination, the Veteran is entitled to a 0 
percent rating for his bilateral hearing loss disability. 

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 0 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The VA 
examiner noted that the Veteran's cognitive decline rendered 
him unemployable, not his bilateral hearing loss.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted.


ORDER

A 50 percent initial evaluation for service-connected PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


